Citation Nr: 9905117	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  98-19 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased (compensable) rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied a compensable evaluation for 
the service-connected hemorrhoid disability.


REMAND

The veteran indicated in his substantive appeal, received at 
the RO in December 1998, that he had received additional 
treatment for his hemorrhoids in November 1998 at the VA.  He 
contends that he still has bleeding at least three or four 
times each month.  It is further contended that the VA 
examination in October 1997, at which it was noted he 
reported bleeding with bowel movements, infrequently, was 
inadequate for rating purposes.

As noted above, the evidence of record indicates that there 
exists additional VA treatment records regarding the 
veteran's service-connected hemorrhoid disability.  In this 
regard, the record shows that, on December 16, 1998, the RO 
requested VA outpatient treatment records from the VA medical 
center in Omaha, Nebraska, for the period from November 1, 
1998, to the date of the request.  However, the record does 
not reflect any response to such request, and no such VA 
outpatient treatment records have been associated with the 
claims file. 

The Board further notes that in his appeal, received at the 
RO in December 1998, the veteran notified the RO of a change 
in address.  Apparently, he moved from Nebraska to Iowa.  
Although undated, it appears that the RO sent the veteran a 
letter, mistakenly addressed to his former address in 
Nebraska, informing him that his appeal was being certified 
to the Board for disposition.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should provide the veteran 
written notification of certification of 
this appeal to the Board at his correct 
address of record.

2.  The RO should contact the veteran at 
his most recently reported address of 
record, and request that he identify any 
additional VA or private medical 
treatment he has received for his 
hemorrhoids.

3.  The RO should take the appropriate 
action to obtain copies of the medical 
records identified by the veteran, to 
include medical records from the VA 
medical center in Omaha, Nebraska, since 
November 1, 1998.

4.  After the above requested 
development has been completed to the 
extent possible, and any additional 
development deemed necessary has been 
completed, the RO should make 
arrangements for the veteran to be 
scheduled for another VA examination of 
his hemorrhoid disability, if necessary.  
If the RO determines that another 
examination is necessary, it should be 
scheduled with the appropriate VA or 
fee-basis specialist.  The examiner must 
be provided with the veteran's claims 
file to review prior to examining the 
veteran.  The examiner should note on 
the examination report whether the 
claims file was reviewed.  All 
appropriate tests and studies should be 
performed.  The examiner should note if 
the veteran is anemic, whether there are 
any internal or external hemorrhoids, 
whether they are small or large, if they 
are thrombotic, and whether they are 
irreducible.

5.  After the above action is completed 
to the extent possible, the RO should 
review all of the evidence of record and 
readjudicate the claim of entitlement to 
an increased (compensable) rating for 
hemorrhoids.  If the disposition of the 
issue on appeal remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his attorney a supplemental 
statement of the case and afford the 
applicable opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
REMAND is to ensure compliance with due process and the duty 
to assist.  The Board intimates no opinion as to the ultimate 
outcome of the claims.  No action is required of the veteran 
until further notice.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


